 HOISTING & PORTABLE ENGINEERS LOCAL 701, ETC.469motivation whatever the suspicions aroused by the manner of, and the asserted basisfor, the Respondent's action.In the circumstances, the conclusion is that the preponderance of the evidencedoes not support the allegations that Castillo, Deas, and Zaballa were dischargedbecause of their support of or affiliation with the Union.On the basis of the finding above and the whole record, I hereby set forth myfollowing:CONCLUSIONS OF LAW1.Respondent is engaged in interstate commerce within the meaning of the Act.2.Respondent did not engage in any of the unfair labor practices alleged in thecomplaint.RECOMMENDED ORDEROn the basis of the findings and conclusions above and the whole record, it ishereby recommended that the complaint be dismissed.Hoisting&Portable Engineers Local Union#701 InternationalUnion of Operating Engineers,AFL-CIOandCascade Em-ployers Association,Inc.andCorvallis Sand&Gravel Co.,Eugene Sand&Gravel Co., and Wildish Sand&Gravel Co.,Parties to the Contracts.Cases Nos. 36-CB-235 and 36-CB-235-2.March 13, 1963SUPPLEMENTAL DECISION AND ORDEROn September 8, 1960, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent i had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief and the Charging Party fileda brief in support of the Intermediate Report.On July 31, 1961, theBoard issued its Decision and Order,' dismissing the complaint in thismatter.The dismissal was predicated upon a conclusion that Cascadewas representing the employers in an inappropriate multiemployerunit, one not historically established or consented to by the Engineers,and accordingly the Engineers were not bound to bargain with it.Following the issuance of this Decision and Order, the General Coun-sel and the Charging Party filed separate motions requesting theBoard to reconsider the matter.On January 31, 1962, the Board byappropriate order granted the motions for reconsideration and re-manded the proceeding to the Regional Director for further hearingbefore Trial Examiner Spencer to receive evidence on the unit issue,including whether or not Cascade was attempting to bargain for ahistorically established multiemployer bargaining unit.Such hear-'Hoisting& PortableEngineers Local Union#701,International Union of OperatingEngineers,AFL-CIO,herein called the Engineers or the Respondent.2132 NLRB 648.141 NLRB No. 28. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDing was held on March 28, 29, and 30, 1962. On June 28, 1962, the-Trial Examiner issued his Supplemental Intermediate Report, inwhich he made certain findings and recommended that the Board dis-miss the complaint herein.The Charging Party filed exceptions tothe Supplemental Intermediate Report and a brief in support thereof.The Respondent filed a brief in support of the Supplemental Inter-mediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andLeedom].The Board has reviewed the rulings of the Trial Examiner made atthe hearings and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entire rec-ord in this case, including the Intermediate Report (132 NLRB 648at 650), the attached Supplemental Intermediate Report and the ex-ceptions and briefs, and hereby vacates its previous Decision andOrder in this case and adopts the findings, conclusions, and recom-mendations of the Trial Examiner in the Intermediate Report and inthe Supplemental Intermediate Report only insofar as they are con-sistent herewith.1.The issue of successorship and the historically established unitIn agreement with the Trial Examiner we find that Cascade Em-ployers Association, Inc., herein called Cascade or the Association,was, and is, in every material respect the successor to Concrete Prod-uctsManufacturing, Inc., herein called Concrete, and that Cascadewas bargaining for a historically established multiemployer unit withthe Engineers during the negotiations involved in the instant pro-ceeding. In so finding, we note the differentiation between the scopeof the Association and of the bargaining unit as developed at thesecond hearing, a differentiation which the original hearing failed tomake clear.With respect to Cascade's attempt to bargain for certain asphaltoperations, we agree with the Trial Examiner that the evidence sup-ports a finding that the asphalt operation of the employers who havebeen historic members of the bargaining unit with respect to theirsand and gravel operations, constitute an integral part of the unit.'The factors upon which we rely in so finding are : both operations(sand and gravel and asphalt) are established at the fixed locationa However, withrespect to the addition ofnewfirms to the bargainingunit, whether en-gaged in sand and gravel operations or asphalt,the consent of both principals,Cascadeand the Engineers,is necessary.SeeMolenelli,Santoni & Freytes,118 NLRB 1010, 1014Accordingly,since the Engineers did not consent to the addition of AmericanAsphalt,L H. Cobb, andRock Products Co. to the bargaining unit,these firms are excluded fromthe unit.. HOISTING & PORTABLE ENGINEERS LOCAL 701, ETC.471of the particular employer; both produce a similar product, a formof concrete; and the products of both are sold commercially to con-tractors and these operations are not included in the other unit coveredby the Respondent's "heavy construction" contract entered into withother employers.'Finally, we note that although there were a number of withdrawalsof employers from the unit, these withdrawals occurred with the con-sent of the Engineers and, in agreement with the Trial Examiner, wefind that such withdrawals "neither decimated the employer unit norchanged its essential character as a unit."2.The issue of Cascade's power to bind the individual employersThe Trial Examiner found that Cascade lacked the power to bindthe individual members of the bargaining unit, and, that each memberretained the power to approve or reject, individually, any contractnegotiated on behalf of the members of the unit.The ChargingParty excepts to this conclusion, and we find merit in such exception.In reaching his conclusion, the Trial Examiner relied principallyon his interpretation of the bylaws of the Association as reserving tothe members of the bargaining unit the right to accept or reject,individually, the contract negotiated by the Association.He placedparticular stress on the last clause of the bylaw in question, which, inits entirety, is as follows :This Association shall have authority upon the request of anyindividual member or group of members to enter into negotiationsor undertakings on behalf of such members, with employees ofsuch members, or Union, or other Associations representing suchemployees, in regard to wages, hours and working conditions;provided, that any such undertakings shall only be binding uponthose members of the Association who wish to become signatoriesthereto.Concededly, the last, or proviso, clause of the bylaws is susceptible ofthe interpretation placed upon it by the Trial Examiner.However,keeping in mind the fact that the bargaining unit is comprised of con-siderably less than all the members of the Association, and the fact4we are not persuaded by Respondent's contention that asphalt operations belong underits "heavy construction"contract because of the utilization of asphalt in the making ofthe concrete.Examination of Respondent's "heavy construction"contract shows that itcovers certain types of sand and gravel operations as well as certain types of asphaltoperations.Therefore,the utilization of asphalt in the manufacture of concrete is not,in and of itself, the determinative factor.Rather the determinative factor appears to bewhether the product,either sand and gravel or asphalt,is sold commercially,that is, pre-pared at one site and then sold and delivered to purchasers at a construction site.Respondent bargains for such commercial operations with Cascade.Its bargains forheavy construction operations,i.e.,operations where a contractor manufactures its ownconcrete,with or without asphalt, at the construction site in another unit and withanother association. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the obvious purpose of the bylaw was to authorize groups ofemployer-members to agree to act together in designating the Associa-tion as their bargaining representative, even though other members de-cline to join with them, we view the last clause as an assurance to non-members of the bargaining unit that their rights and interests wouldremain unaffected by the action of the group. Stated otherwise, onlythose members of the Association who agreed to enter into group bar-gaining would be affected by the action of the group and its appointedbargaining representative, the Association.'This interpretation is supported by the uncontradicted testimony ofBlair, the executive secretary of the Association, to the effect thatprior to negotiations the employers would meet and indicate, orally,whether or not each wanted to be represented by the Association inthe forthcoming negotiations.Those who so agreed at that time werebound by the negotiations. Blair testified that such an oral commit-ment was entered into in December 1958, prior to the commencement ofthe negotiations involved herein.6The Trial Examiner was ap-parently unwilling to rely on such testimony, because he viewed as an"astute equivocation" Blair's answer to a question he, himself, pro-pounded, in which he attempted to ascertain which employers, if any,were bound by the negotiations of the Association.The Trial Ex-aminer's question was: "Well you mean by that, that if the majorityof those present voted to approve your action, that would be bindingon every member of theAssociation?"[Emphasis supplied.]Blair'sanswer was: "It would be binding on every member of the Associationthat would be normally bound by this contract." This answer was, inour view, an obvious attempt by Blair to differentiate between mem-bership in the Association and membership in the multiemployer unit,made up of some, but not all, of the members of the Association; adifferentiation the Trial Examiner had failed to make in his question.Thus, Blair's reference to those members who "would be normallybound" is an obvious reference to those members of the Association,who, in accordance with the bylaws, had delegated binding authority tothe Association to bargain on their behalf prior to the commencement5Althoughthe Trial Examiner placed some reliance upon a memorandum accompanyingthe 1954 agreement, which stated,"the following plants will be considered as beingcovered under this agreement unless we shall receive immediate notice to the contrary,"we find that such reliance is misplaced.Blair testified,and was corroborated in such testi-mony, that in the negotiations prior to the 1954 negotiations,the Lane Co was incorrectlylisted as a member of the unit and its name was placed on the contractThe 1954memorandum herein mentioned was sent in order to prevent the occurrence of such amistake again.The memorandum therefore supports our interpretation of the bylawseAlthough there is contradictory testimony whether Blair,at a meeting in July 1959,answered"that's right" to a question concerning whether the employers would ratify asthey chose on an individual basis, and the Trial Examiner did not specifically resolve thisconflict, we find that Blair's version of the conversation is consistent with the rest of histestimony.Moreover,we note that at the earlier hearing the Trial Examiner, in otherinstances where there was a conflict in testimony,discredited Respondent'switnesses whogave the version of the conversation contrary to Blair's versionAccordingly,we creditBlair's version of the conversation HOISTING& PORTABLE ENGINEERS LOCAL701, ETC.473of negotiations,and who comprised the multiemployer unit in whichsuch bargaining historically had taken place.'Accordingly,we find that the Association was vested with the powerto bind those members of the Association who had designated it astheir bargaining representative,subject to group ratification of thecontract thus negotiated.Such a power is fully consonant with multi-employer bargaining.As there is a substantial history of bargainingon such basis,we find that the following employees :All operators of heavy equipment,including shovels, drag lines,crane trucks,front-end loaders, plant operators, oilers, and heavyduty mechanics,excluding office clerical employees and super-visors as defined in the Act, employed by those members of theAssociation who have designated the Association as their bargain-ing representative, and have authorized the Association tonegotiate a contract binding on such members,,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.'3.The substance of the alleged violationsIn his original Intermediate Report the Trial Examiner found thatthe Engineers violated Section 8 (b) (1) (B) and (3)by restraining and'Concrete,for 12 years prior to the change of name to Cascade,operated in the areaofmultiemployer bargaining,no evidence was introduced at either hearing to indicatethat the Respondent ever questioned the authority of the Association under either nameand at any set of negotiations,including the one involved in the instant proceedings, tobind the employer membeis of the unit Indeed, in the past, it does not appear that theEngineers ever questioned the authority of Pat Blair to sign the contract,for theAssociation,on behalf of the members of the bargaining unit.'Those members of the Association who are included in the appropriate unit are,Salem Sand&Gravel'Co.,M & P Materials,River Bend Sand & Gravel,Walling Sand &Gravel Co, Valley Concrete Co., Eugene Sand & Gravel Co., Wildish Sand & Gravel Co ,Zumbalt & Williams,Corvallis Sand & Gravel Co., Newport Ready Mix Co., Jones-ScottCo, and Ready Mix Sand & GravelCo.Wealso include Central Paving Co ; althoughthe Respondent protested its inclusion,we find that it was a signatory to the 19563, con-tract and accordingly is a historic member of the bargaining unit.As indicated above, we are excluding American Asphalt, Rock Products,and L. H Cobbsince the Respondent did not consent to their inclusion and they had not participated ingroup bargaining.We also exclude those employers who withdrew voluntarily from the1959 bargaining negotiations with the consent of Respondent,unless they indicate a de-sire to rejoin the unit and the Respondent agrees theretoThese employers include Rogers& Kuni Concrete Co., M. C. Lininger&Sons, Graham Brothers,and Medford ConcreteConstruction CoAlthough there was some suggestion that M. C. Lininger&Sons andMedford Concrete )Construction Co. may have been "coerced"Into leaving the Association,the only "evidence"of such coercion was the testimony of Blair that he had been so in-formed.We find that such evidence is not sufficient or probative of the matter andaccordingly conclude that their withdrawal was voluntary.We also exclude UmatillaReady Mix Co, which appears to have been listed as a member inadvertently,and UmpquaRiver Navigation Co. and its subsidiary Reedsport,both of which were either never in theunit in the first place,or, at the least,withdrew voluntarily with the consent of theRespondent.The record indicates that Willamette Sand & Gravel Co. withdrew from the unit inMay 1959 and filed an RD petition which was dismissed in July 1959. As the recordindicates,through the testimony of Blair, that the Association did not thereafter viewitself asWillamette's bargaining representative,and as there is no showing that Respond-ent objected to Willamette'swithdrawal,we exclude that company from the unit. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoercing five employers, namely Corvallis, Eugene, Wildish, Ready-Mix, and Jones-Scott, in their selection of Cascade as their representa-tive for the purpose of collective bargaining and by refusing to bar-gain collectively with Cascade by, in effect, attempting to break theseemployers off from the multiemployer unit represented by Cascade.We hereby adopt these findings.Accordingly,we find that the Respondent violated Section8(b) (1) (B) and (3) of the Act, as alleged.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Hoisting &Portable Engineers Local Union #701 International Union of Oper-ating Engineers, AFL-CIO, its officers, agents, representatives, suc-cessors, and assigns, shall:1.Cease and desist from :(a) In any manner restraining or coercing any employer who isrepresented by the Cascade Employers Association, Inc., in the se-lection of the said Association, as its representative for the purposesof collective bargaining.(b)Refusing to bargain collectively with the said Association withrespect to employees in the appropriate bargaining unit.The bar-gaining unit is :All operators of heavy equipment, including shovels, drag lines,crane trucks, front-end loaders, plant operators, oilers, and heavyduty mechanics, excluding office clerical employees and supervisorsas defined in the Act, employed by those members of the Associationwho have designated the Association as their bargaining representa-tive, and have authorized the Association to negotiate a contract bind-ing on such members.(c)Giving effect to the individual contracts which it executedwith Corvallis, Eugene, and Wildish under the circumstances de-scribed in the original Intermediate Report, or any modification,continuation, extension, or renewal thereof.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named As-sociation, with respect to the wages, hours, and other terms and condi-tions of employment of employees in the unit found above to be ap-propriate for bargaining purposes, and, if agreement is reached,embody the terms in a signed contract. HOISTING & PORTABLE ENGINEERS LOCAL 701, ETC.475(b)Post at its business offices and customary membership meetingplaces, copies of the attached notice marked "Appendix." ICopiesof said notice, to be furnished by the Regional Director for the Nine-teenth Region, shall, after being dully signed by the Union's repre-sentative, be posted by the said Union immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices to its mem-bers are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, orcovered by any other material.(c)Furnish to the said Regional Director for the NineteenthRegion of the Board signed copies of the said attached notice marked"Appendix" for posting by the employer-members of the appropriateunit, if such employers are willing, in places where notices to theiremployees are customarily posted.(d)Notify the Regional Director for the Nineteenth Region ofthe Board, in writing, within 10 days of this Supplemental Decisionand Order, what steps it has taken to comply herewith.9In the event that the Board's Order be enforced by a decree of a United States CourtofAppeals,the words "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order"shall be substituted for the words"Pursuant to a Decision andOrder."APPENDIXNOTICE TO ALL OURMEMBERS ANDTO ALL EMPLOYEESOF EMPLOYERSWHO AREMEMBERS OF THE APPROPRIATEUNITREPRESENTED BY THECASCADE EMPLOYERSASSOCIATION, INC.Pursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that:WE WILL bargain collectively, upon request, with Cascade Em-ployers Association, Inc., with respect to the wages,hours, andother terms and conditions of employment of employees of thosemembers ofthe above-named Association, who have designatedthe Association as their bargaining representative and have au-thorized the Association to negotiate,a contract binding on suchmembers in the unit described herein, and, if agreement is reached,embody the terms in a signed contract. The bargaining unit is :All operators of heavy equipment, including shovels, draglines, crane trucks, front-end loaders, plant operators,oilers,and heavy duty mechanics, excluding office clerical employeesand supervisors as defined in the Act.WE WILL NOT in any manner restrain or coerce any employerwho is represented by Cascade Employers Association, Inc., in 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe selection of the said Cascade Employers Association, Inc., asits representative for the purposes of collective bargaining.WE WILL NOT give effect to or enforce or attempt to enforceour individual contracts with Corvallis Sand & Gravel Co., Eu-gene Sand & Gravel Co., and Wildish Sand & Gravel Co., exe-cuted at a time when the aforesaid companies were members ofthe Association and components of the bargaining unit describedabove.HOISTING & PORTABLE ENGINEERS LOCAL UNION #701INTERNATIONAL UNION OF OPERATINGENGINEERS,AFL-CIO,Labor Organization.Dated----------------By------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's SubregionalOffice, 612 Lincoln Building, 208 SW. Fifth Avenue, Portland 4,Oregon, Telephone No. Capitol 2-1607, if they have any questionsconcerningthis notice or compliance with its provisions.SUPPLEMENTAL INTERMEDIATE REPORT ANDRECOMMENDED ORDERPursuant to the Board's order dated January 31,1962,remanding this matter forfurther hearingbefore TrialExaminer William E. Spencer,the Trial Examiner orig-inally assigned to the case,a supplementary hearing was held in Portland,Oregon,on March 28,29, and 30, 1962,for the purpose of taking additional evidence onthe "unit issue, including whether or not Cascade[Cascade Employers Association,Inc.] was attempting to bargain for the historically established multi-employer bar-gaining unit."All parties were represented at the supplementary hearing; par-ticipated in the presentation of evidence material to the issue;and on or beforeMay 15, filedbriefs with me.The findings below are based on my observation ofthe witnesses and the entire evidence in the case1.The issue of successorshipOn the evidence taken at the supplementary hearing there can be no question thatCascade was,and is, in every material respect, a successor to Concrete ProductsManufacturers,Inc, herein called Concrete.It should be observed that Cascaderepresents,and Concrete represented,many employer-members for purposes otherthan collective bargaining;that only such of its members as specifically authorizeit to bargain on their behalf are included in the respective bargaining units; that whileitrepresents certain of its employer-members in negotiations with Engineers, theRespondent herein,italso represents certain employer-members in negotiations withother labor organizations.The description of Cascade's jurisdiction appearing inthe original Intermediate Report was its overall jurisdiction and not, as was errone-ously assumed,a description of its jurisdiction with respect to its negotiations withEngineers,or any other labor organizations.The employer unit with which we arehere concerned paralleled, geographically,Engineer's own territorial jurisdiction, andthis has been the case from the beginning of negotiations between Concrete andEngineersThe only change of substance which Cascade attempted to make in thebargaining unit established under Concrete was to bring certain producers of asphalt,as distinguished from concrete products,into the unit.Inasmuch as asphalt as wellas concrete has sand and gravel as its basic ingredients, this would not, in my opinion HOISTING & PORTABLE ENGINEERS LOCAL 701, ETC.477represent a fatal variance from the unit alleged to be appropriate in the GeneralCounsel's complaint.The real dispute on the addition of certain of these asphaltproducing companies to the unit appears to have been based on whether"commer-cial" or"heavy construction"rates should be applied to their employees.The "com-mercial"agreement referred to at times as the "sand and gravel"agreement,provideslower rates,generally, than "heavy construction"contracts,and, as I understand theevidence,only employers to whom commercial agreements were applicable were in-cluded in the unit alleged to be appropriate in these proceedings.In the negotiationsbetween Cascade and Engineers beginning in November 1958, there was obviouslydisagreement between the parties onCascade's proposed inclusion of certain of theseasphalt producing companies,but I cannot say,on the evidence before me,that Cas-cade insisted on bargaining in a unit materially different from that established undernegotiations between Engineers and Concrete.The addition of asphalt producingcompanies would represent at most an accretion to the existing unit, an accretionwhich would have to be agreed uponby boththe bargaining principals before it be-came an effective part of the bargaining unit. In short,I find that in all materialrespects Cascade attempted to bargain for the historically established unit.2.The issue of the multiemployer unitConcrete, organized in 1946, on October 5, 1950, executed a bargaining agreementwith Engineers "to apply to and cover the following employers and those who wishto become signatories to this agreement in the State of Washington."There followedsuccessive agreements covering the period up to December 31, 1958, when the mostrecently executed agreement expired.During this entire period, while employersrepresented by Concrete, or its successor, Cascade, were added to the unit and otherswere deleted, there does not appear to have been any material change, other thangeographical coverage, in the unitquaappropriate unit.Employers added to theunit were added by mutual consent of the contracting parties, and employers whowithdrew from the unit did so because of a cessation or change in business operationswhich rendered them ineligible for inclusion in the unit.A table showing the fluctua-tion in the listings of employers represented by Concrete, or Cascade as the case maybe, during this period has very little, if any, evidentiary bearing on the issues here.It is undisputed that Blair, secretary-manager of both Concrete and Cascade, executedagreements reached with Engineers on behalf of all the employers in the unit, andthere is no evidence that any employer in the unit refused to be bound by an agree-ment thus executed.According to Blair, the following procedure was followed by Concrete and, later,Cascade, in negotiations with Engineers.Prior to the start of negotiations, allemployer-members eligible for inclusion in the bargaining unit were notified andthey then signified whether or not they wished to be included. Engineers was furnishedwith a list of those included.A bargaining committee, composed of one employer-member from each of the principal geographical areas covered, was designated toparticipate with Blair in negotiations.Any agreement reached was subject to rati-fication of all employer-members in the bargaining unit.Coming now to negotiations between Cascade and Engineers in a contract to suc-ceed the last contract executed by Engineers and Concrete which expired on Decem-ber 31, 1958, these negotiations, as previously reported, continued, off and on, fora period from November 1958 through July 1959, without agreement, and during thisperiod a substantial number of Cascade employers withdrew from the bargainingunit, not because of any change in their business operations which would render themineligible for inclusion in the unit, but for the purpose of bargaining, executing con-tracts individually, with Engineers, or to designate some other bargaining representa-tive.Findings have been made that four of these withdrawals were attributable tocoercive pressures brought to bear by Engineers.But there were others, and it isno more reasonable, without further evidence, to attribute the withdrawal of thoseothers to fear of economic pressures and reprisals by Engineers than it would be toattribute such withdrawals to disapproval with Cascade for filing, in the midst ofnegotiations,meretricious charges with the Board against EngineersHowever, thewithdrawals, outside of those coerced into withdrawing by Engineers, neither deci-mated the employer unit nor changed its essential character as a unit.The issue, and the only remaining issue in the case, is whether Cascade was soconstituted and the pattern of bargaining between Engineers and Concrete was such,that not only was it permissible for employer-members of the bargaining unit towithdraw during the course of the negotiations, without the mutual consent of theparties, but any agreement negotiated on their behalf was subject to their approvalor rejection, individually.Cascade-Concrete bylaws provide: 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis Association shall have authority upon the request of any individualmember or group of members to enter into negotiations or undertakings onbehalf of such members, with employees of such members, or Union, or otherAssociations representing such employees, in regard to wages, hours and work-ing conditions;provided, that any such undertakings shall only be binding uponthosemembers of the Association who wish to become signatories thereto.[Emphasis supplied.]There can be little doubt that these bylaws specifically provide for ratification ofany agreement reached on an individual rather than a group basis, and I am notimpressed with Cascade's argument that under the law of agency Cascade could not bevested with irrevocable authority to represent its employer-members in collectivebargaining, but to the contrary its representative capacity was necessarily revocableat the will of employer members.With certain qualifications this is a well knownand generally recognized rule of agency law.Obviously, once having designatedCascade their bargaining agent its employer-members were not thereafter bound, inperpetuity, to continue this agency.They were not, however, restrained by this ruleof law or any other from committing themselves, in advance, to be bound by whateveragreement was negotiated on their behalf by their bargaining principal, and such acommitment, express or implied, is an absolutesine qua nonfor multiemployer bar-gaining.The Board's rule establishedin Retail Associates, Inc.,120 NLRB 388;Anderson Lithograph Company, Inc., et al.,124NLRB 920, enfd.sub nom.N.L.R.B. v. Jeffries Banknote Company,281 F. 2d 893 (C.A. 9), and other cases,was never intended to provide a substitute for such a commitment, and indeed couldnot, for until such a commitment has been made there is no true multiemployerbargaining.The Board would not impress upon the parties an obligation theynever assumed.Indiana Limestone Company, Inc.,136 NLRB 697. The wholetheory of multiemployer bargaining is based on the premise that the employerswho jointly have designated a single bargaining representative, are to be regardedas one employer for applying the rules governing bona fide bargaining.Obviouslythey cannot be regarded as one employer if they reserve to themselves the right toaccept or reject, individually, whatever agreement is reached by the bargainingrepresentative.'Where the employer unit is establishedon aninformal basis, with-out written or oral bylaws defining the character and scope of the bargaining au-thority, and bargaining has proceeded on the basis of group rather than individualrepresentation, such a commitment may be inferred and the rule ofRetail As-sociates, Inc.,may apply, but where, as here, the organization is formal, and thereare bylaws which define the character and scope of the bargaining authority, suchan inference may not be lightly drawn but must rest on evidence that the participatingemployers did in fact commit themselves, in advance of negotiations, to be boundby any agreement reached and ratified by a majority of the participants.2Except for conflicting language in Cascade's bylaws, such an inference might bedrawn from the bargaining history of Concrete and Engineers, for, as previouslystated, Blair, as Concrete's secretary-manager, executed all agreements reached by hisorganization and Engineers on behalf of the employers in the unit, and all employer-members in the unit at the time the agreement was negotiated did in fact recognizeitas binding on them. Such action is consistent with multiemployer bargainings.On the other hand itis notnecessarily inconsistent with the bylaws which permit ac-ceptance or rejection on an individual rather than on a group basis, for we have noway of knowing whether these earlier negotiations afforded any real test of the rightreserved to the individual employers to accept or reject any agreement negotiated bythe bargaining principles.Such a test did arise in the long drawn-out negotiationsbetween Cascade and Engineers, and certain employer-members of Cascade otherthan those shown to have been coerced by Engineers, did withdraw from the bargain-ing unit during the period of negotiations and make individual contracts with1 The importance of such a commitment is emphasized by the Board's advisory opinioninOregon Labor-Management Relations Board,136 NLRB 1207. In refusing to assertjurisdiction over the employer in question, a member of Cascade, by taking into accountthe business operations of Cascade as well as those of the individual employer, theBoard states,inter aha,concerning said employer, "He has never been a party to a multi-employer contract and has never agreed to be bound in advance by a contract negotiated"by Cascade.2 Such a ratification is not inconsistent with the theory of multiemployer bargainingLabor organizations not infrequently submit agreements they have negotiated to theirmembership for ratification. HOISTING & PORTABLE ENGINEERS LOCAL 701, ETC.479Engineers or transfer their bargaining authorization elsewhere.These withdrawalsfrom the bargaining unit during negotiations are consistent with the wording of theConcrete-Cascade bylaws which explicitly provide an escape hatch for any employermember not satisfied with the course of negotiations, or their culmination in anagreement.Cascade's argument that withdrawal from the unit was permissible only uponseverance of membership in Cascade, does not appear to me to in any way alterthe basic situation with respect to the binding effect of Cascade's negotiations on itsemployer-members who have elected to come into the bargaining unit. I havesearched the record of this proceeding in vain for that commitment made by Cascade'semployer-members on entering the appropriate unit, to be bound as a group by anyagreement negotiated by Cascade and Engineers, a commitment which might havebeen made orally or in writing.That there was no such commitment in writing isevident, for had there been it most certainly would have been produced and offeredin evidence. If such a commitment had been made orally, I think that too wouldhave come into evidence through witnesses competent to testify in the matter. Blair'sstatement that all employers were bound who "normally" would be bound, is an astuteequivocation.On the evidence I must assume that there was no commitment otherthan what may be infererred from the fact that the several contracts made byConcrete and Engineers were ratified by and executed on behalf of all employer-members in the unit.3As previously stated, in an informal organization of em-ployers for the purpose of multiemployer bargaining, this would probably be enough;where the organization is formal, and the organization's bylaws specifically providefor individual rather than group ratification, I think it is not enough.The additionalfactor of the actual withdrawals from the employer unit during the final period ofnegotiations, adds to and confirms my conviction that the General Counsel has notsustained his burden of proof in showing that Cascade's bargaining with Engineerswas of such multiemployer character that the latter could not lawfully bargain withand make contracts with its employer-members individually. If Cascade's employer-members in the bargaining unit were not bound by Cascade's negotiations on theirbehalf-and I think they were not-neither was Engineers bound to bargain withCascade on a multiemployer basis.CONCLUSIONS OF LAW1.The Respondent, Hoisting & Portable Engineers Local Union #701 Inter-national Union of Operating Engineers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.2.Cascade Employers Association, Inc., is a successor to Concrete ProductsManufacturers, Inc.3.Cascade and its employer-members are engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.4.The Respondent has not restrained and coerced employer-members of CascadeEmployers Association, Inc., in their designation of Cascade as their representativefor the purposes of collective bargaining, within the meaning of Section 8(b)(1)(B)of the Act 45.The Respondent has not refused to bargain collectively with Cascade inviolation of Section 8(b) (3) of the Act.RECOMMENDED ORDERIt is recommended that the Board reaffirm its earlier dismissal of the case in itsentirety.8 Concrete'smemo to its employer-members in the unit when its 19514 negotiationshad resulted In an agreement,that "the following plants will be considered as beingcovered under this agreement unless we shall receive Immediate notice to the contrary,"Is entirely consistent with its bylaws providing for individual acceptance or rejection ofthe agreement,and I do not see that the actual acceptance of the agreement by itsemployer-members can be made to relate to their intention to be bound,as a group, fromthe start of the negotiationsIf such hadbeen the understanding,and the intention ofthe participatingemployees, theywouldhavehad no option but toaccept the negotiatedagreement and the memo would have constituted a superfluity'Inasmuch as it has been found that employer members of Cascade never committedthemselves to be bound by agreements negotiated by Cascade and Engineers,it cannot besaid that they designated Cascade their bargaining representative within the meaning ofSection 8(b) (1) (B) of the Act.